Citation Nr: 1307776	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  10-41 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic migraine headaches (headache disorder).

2.  Entitlement to a disability rating in excess of 30 percent for asthma.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from March 1994 to April 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February and May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In the February 2009 rating decision, the RO denied an increased rating for the Veteran's asthma.  In the May 2009 rating decision the RO granted service connection for the Veteran's headache disorder and assigned an initial 10 percent rating, effective August 13, 2008.

The claim concerning a higher rating for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the entire period on appeal, the Veteran's headache disorder is manifested by disability analogous to prostrating attacks occurring at least once a month.  


CONCLUSION OF LAW

The criteria are met for an initial disability rating in excess of 30 percent for migraine headaches.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.27, 4.124a, Diagnostic Code (DC) 8100 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran's appeal arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service treatment records and VA treatment records have been obtained.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  He also was provided with VA examinations in March 2009 and May 2010.  

The Board finds that the report of the May 2010 VA examination is adequate for evaluation purposes because the examiner conducted a clinical evaluation, reviewed the medical history, and described the disability in sufficient detail so that the Board's evaluation of the claimed disability is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, the Veteran has not alleged, nor does the record show, that his service-connected migraine headaches have worsened in severity since the most recent examination.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Board may proceed to the merits of his claim.

II.  Analysis

Since, as already alluded to, the Veteran's claim arises from his disagreement with the initial rating assigned following the granting of service connection, a discussion of the Fenderson case is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of the initial disability evaluations where the disabilities in question have just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged" rating.  Fenderson, 12 Vet. App. 125-126.  The Court since has extended this practice, however, even to claims that do not involve initial ratings, instead, even established ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's headache rating is assigned under 38 C.F.R. § 4.124a, Diagnostic Codes 8199-8100, migraine headaches.  The Veteran is seeking a higher initial rating for his service-connected headaches.  The Veteran initially filed a claim for service connection for this disorder in May 1998, which was denied by a March 1999 rating decision.  He did not appeal this rating decision.  In August 2008, he again filed a petition to reopen this claim, which was ultimately granted in the May 2009 rating decision on appeal, and assigned an initial 10 percent disability rating.  

38 C.F.R. § 4.124a, DC 8100, provides that a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on average once a month over the last several months.  And a 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  50 percent is the highest rating under this DC.

The rating criteria do not define "prostrating", nor has the Court.  Fenderson v. West, 12 Vet. App. 119 (1999) (wherein the Court quotes DC 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  But by way of reference, according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

With these definitions and requirements in mind, the Board finds the Veteran's migraines warrant a higher initial rating of 30 percent under DC 8100, but not the higher 50 percent rating.

On file for consideration are the Veteran's VA treatment records dated since December 2001.  These records note his continuous complaints of pain and the recurrence of the migraines consistently throughout this entire appeal period.  However, at no point were the headaches described as prostrating and at last report the Veteran was employed on a full-time basis.  

During his initial VA compensation examination in connection with his claim of entitlement to service connection in March 2009, the Veteran reported that he suffers from recurrent migraines as a result of a bike accident during service in 1994.  He reported mild headaches daily since 1997, and reported to the emergency room one time in a twelve month period.  However, he also reports that he suffers from flares of headaches monthly, requiring him to take a day off work.  The Veteran uses depakote to help with the symptoms of his migraines.  He reported that normal activity is possible although the scope of this question is unclear to the Board.  The examiner noted that the Veteran's migraines had significant effects on his occupation since it caused increased absenteeism and pain.  Therefore, based on these findings, the VA examiner did not characterize the headaches as prostrating, and determined that the Veteran's migraines headaches were caused by or the result of his in-service bicycle injury, with head trauma.  

A subsequent April 2009 CT scan found there was no acute intracranial hemorrhage, mass effect, or midline shift identified.  Grey-white differentiation was persevered, ventricles were normal in size and configuration, and no mass lesions were demonstrated.  

In May 2010, the Veteran was reevaluated to determine the severity of his migraine headaches disability.  Since the March 2009 examination, the Veteran reports that he continues to have daily, intensely sharp, parietal/ occipital headaches that may progress to a dull constant headache that lingers despite taking ibuprofen.  He stated the headache is usually present upon awakening and he also noted a left eye twitch.  The examiner indicated the Veteran's headaches have gotten "progressively worse."  The frequency of the Veteran's headaches were noted to occur weekly in the past twelve months, requiring continuous medication, with a severity of less than half of the attacks characterized as prostrating.  The examiner again noted that the Veteran's migraines had significant effects on his occupation since it caused increased absenteeism, pain and decreased concentration.  Additionally, the Veteran stated that he is able to perform usual daily activities unless he is experiencing a severe headache, which is prostrating.  

Importantly, however, the Board notes that nowhere in either the March 2009 or the May 2010 VA examination reports is there any refutation of the Veteran's lay assertions as to the frequency or extent of the pain associated with his headaches, therefore suggesting the examiners both accepted this reported history as credible.  Thus, the evidence supports the notion that the Veteran was having migraines with characteristic prostrating attacks occurring on average once a month during the last several immediately preceding months to warrant a higher initial disability rating of 30 percent for the entire period on appeal.

In claims seeking higher ratings, a Veteran's lay report may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (stating that "as a layperson, the appellant is competent to provide information regarding the visible, or otherwise observable, symptoms of disability").

Here, there is competent and credible report is consistent with the findings of the March 2009 and May 2010 VA examiners regarding the frequency of his headaches, including in terms of their relative severity.  Indeed, the Board finds his consistent allegations of frequent prostrating migraines to be both competent and credible since uncontradicted, even by medical findings of record, and, thus, probative.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (indicating the Board cannot determine lay evidence lacks credibility merely based on the absence of any contemporaneous medical evidence such as actual treatment records).  See, too, Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (indicating medical evidence is not always or categorically required to support a claim, and that the type and amount of evidence required - medical versus lay - is dependent on the type of condition at issue).

The Veteran's lay testimony is both competent and credible to establish he has experienced migraines with characteristic prostrating attacks occurring on average at least once a month over the last several months.  However, the evidence does not suggest that he is experiencing very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  This is evidenced by the fact the Veteran acknowledged that he can perform usual daily activities unless he is experiencing a severe headache, which is prostrating at least several times a week.  The Veteran is also currently employed by the United States Postal Service as a postal carrier full time, which precludes a determination that his migraines are completely prostrating and prolonged attacks productive of severe economic inadaptability.  Therefore, at no time does the evidence support assigning a higher 50 percent rating, so the Board cannot further "stage" this rating.  See Fenderson, 12 Vet. App. at 125-26.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the symptomatolgy as reported by the Veteran concerning his migraine headaches.  The Veteran has reported pain, missing work, and only one trip to the emergency room, all of which are contemplated by the schedular rating criteria of Diagnostic Code 8100.  Therefore, the rating criteria are therefore adequate to evaluate the Veteran's migraine headaches disability and referral for consideration of extraschedular rating is not warranted.

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, the Veteran has not asserted that his headache disorder causes him to be unemployable.  In fact, by all accounts, he is currently employed full time as a postal carrier for the United States Postal Service.  Therefore, the Board finds that a claim for TDIU is not raised by the Veteran or reasonably raised by the record and, as such, need not be further addressed.

In sum, as the preponderance of the evidence is against the claim for increased ratings, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An initial 30 percent rating for headaches is granted, but no higher, subject to the law and regulations governing the payment of VA monetary benefits.

REMAND

The Veteran also seeks an increased rating for his service-connected asthma, currently evaluated at 30 percent.  Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

The record shows that the Veteran last underwent a VA examination of his asthma in May 2010.  Since that time, the Veteran submitted a July 2010 private treatment record from Norton Healthcare showing treatment for his asthma.  This treatment record states for the Veteran to see his doctor for a follow up and present to the emergency room if shortness of breath worsens or other complaints.  In October 2010, the Veteran's VA treatment records indicate that he was seen in the emergency room with complaints of chest wall pain with inspiration, cough, and stated his inhaler ran out.  In light of this competent evidence indicating a worsening of symptoms, VA is required to afford him a contemporaneous VA examination to assess the current nature and severity of his disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

On remand, any additional private treatment records from Norton Healthcare or any other private physicians, as well as any outstanding, pertinent VA treatment records dated after October 2010, should be obtained.  See 38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and request that they provide sufficient information, and if necessary, authorization, to enable the AOJ to obtain any additional evidence pertinent to the claims on appeal.  After securing the necessary authorizations for release of this information, the AOJ should seek to obtain copies of all records referred to by the Veteran not already of record, specifically from the private physical therapy, as well as any pertinent VA treatment records dated since October 2010.  

This should specifically include records of the Veteran's treatment at the Louisville VAMC.  

The AOJ must make at least two requests to any custodian of private records in an effort to obtain such records, unless it is made evident by the first request that a second request would be futile in obtaining such records.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge of the nature, extent and severity of his asthma symptoms and impairment.  He should be provided a reasonable amount of time to submit this lay evidence. 

3.  After the above development is completed, schedule the Veteran for an examination to determine the nature and severity of his asthma disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  

All tests and studies should be completed, to include pulmonary function studies (post bronchodilator) with FEV-1, FEV-1/FVC, DLCO (SB), and maximum oxygen consumption (in ml/kg/min) findings noted.  The examiner should comment on the Veteran's effort.  If any of these particular test results cannot be obtain, the examiner should provide an explanation.  PFT results should be furnished to the requesting physician prior to the completion of his or her report. 

All findings and conclusions should be accompanied by complete rationale should be set forth in a legible report. 

4.  Then adjudicate the Veteran's claim for a higher rating.  If any benefit sought remains denied the Veteran should be issued a supplemental statement of the case (SSOC) that addresses actions taken since the issuance of the last SSOC and given the opportunity to respond.  The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


